Case: 18-10679      Document: 00514883091         Page: 1    Date Filed: 03/21/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                                Fifth Circuit

                                                                               FILED
                                    No. 18-10679                            March 21, 2019
                                  Summary Calendar                          Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ABISAI RAMIREZ-ANGUIANO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:18-CR-21-1


Before DAVIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Abisai Ramirez-Anguiano was convicted of one count of possession of
methamphetamine with intent to distribute and sentenced to serve 240
months in prison and a three-year term of supervised release. On appeal, he
challenges only the district court’s application of the two-level enhancement
pursuant to U.S.S.G. § 2D1.1(b)(5) for importation of methamphetamine,
arguing that the district court erred by applying this enhancement because


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10679     Document: 00514883091      Page: 2   Date Filed: 03/21/2019


                                  No. 18-10679

there was no evidence to show that he knew the methamphetamine was
imported.     The Government has moved for summary affirmance or,
alternatively, an extension of time to file a brief.
      As Ramirez-Anguiano acknowledges, his argument is foreclosed by
United States v. Serfass, 684 F.3d 548, 552 (5th Cir. 2012), which held that the
§ 2D1.1(b)(5) enhancement applies “regardless of whether the defendant had
knowledge of that importation.” Accordingly, the Government’s motion for
summary affirmance is GRANTED, the Government’s alternative motion for
an extension of time to file a brief is DENIED, and the judgment of the district
court is AFFIRMED.




                                         2